United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, SOUTH SUBURBAN
POST OFFICE, Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0045
Issued: September 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2014 appellant, through counsel, filed a timely appeal from a May 19,
2014 merit decision by the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
schedule award benefits under 5 U.S.C. § 8106(c) for refusal of suitable work.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative's collection of a fee without the Board's approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal, appellant, through counsel, argues that the decision is contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. The facts as set forth in the Board’s
previous decision are hereby incorporated into this decision.3 The relevant facts are as follows.
On June 17, 1994 appellant, then a 28-year-old letter sorting machine operator, filed an
occupational disease and claim for compensation (Form CA-2), alleging that she sustained
rotator cuff tendinitis causally related to factors of her federal employment. OWCP accepted her
claim for bilateral rotator cuff tendinitis and resulting surgery. Appellant underwent a right
shoulder arthroscopy with subacromial decompression and debridement of partial thickness
rotator cuff tear on May 15, 1995. The Board affirmed a July 5, 2000 decision of OWCP finding
that appellant had no greater than an eight percent impairment of the right upper extremity, for
which she received a schedule award.4
In an October 2, 2012 report, Dr. Jeffrey L. Visotsky, appellant’s treating Board-certified
orthopedic surgeon, noted that appellant had persistent cervical pain. In a duty status report of
the same date, he limited her to pushing, pulling and lifting 14 to 40 pounds. Dr. Visotsky noted
that appellant was able to work eight hours a day, and could perform all other duties eight hours
a day including: sitting, walking, standing, reaching, twisting, bending/stooping and operating a
motor vehicle.
On February 19, 2013 OWCP received W2 forms indicating that appellant had wages
from East Bank Club Venture in 2011 of $16,233.11 and in 2012 of $14,855.42. On April 3,
2013 appellant submitted a W2 form indicating that in 2010 she received wages of $1,193.00
from East Bank Club Venture.
On February 19, 2013 appellant filed a claim for compensation from August 12, 2012
through February 8, 2013.
On August 10, 2013 the employing establishment offered appellant a modified
assignment (limited duty) as a full-time mail processing clerk. The duties of the modified
position include: sorting letters, sweeping mail into letter trays, retrieving mail, scanning labels
and making placards. The physical requirements of the limited assignment were working eight
hours a day doing intermittent lifting/carrying 14 to 40 pounds, sitting, standing, walking,
bending, stooping, and twisting for eight hours a day.
By letter to OWCP dated August 12, 2013, the employing establishment noted that
appellant had not reported to her modified mail processing clerk position nor had she offered a
reason for her refusal. It argued that her position at the East Bank Club does not represent her
true earnings potential.

3

Docket No. 99-609 (issued July 5, 2000).

4

Id.

2

In an August 13, 2013 note, Dr. Visotsky noted that appellant had weakness on forward
flexion, crepitations and loss of glenhumeral motion with compensatory scapulothoracic. He
also noted weakness with supraspinatus isolation. Dr. Visotsky recommended a magnetic
resonance imaging (MRI) scan of the shoulder to rule out a full-thickness tear. He noted that he
will keep appellant at work restrictions until the MRI scan had been obtained.
By letter dated September 5, 2013, OWCP noted that appellant had refused to report to
the position of modified mail processing clerk offered by the employing establishment. It
advised her that it had reviewed the position offered and determined that it was in accordance
with the medical restrictions provided by Dr. Visotsky in his report of October 2, 2012. OWCP
gave appellant 30 days to accept the position or provide medical evidence for refusal of the
position. It advised her of the consequences of failing to accept the position.
In an August 13, 2013 duty status report, received on October 9, 2013, Dr. Visotsky
restricted appellant to lifting five pounds eight hours a day, standing two hours a day, and
prohibited bending, stooping, climbing, twisting (avoiding key), fine manipulation and operating
machinery. In a September 20, 2013 note, he noted that she remained symptomatic, and that her
MRI scan did reveal areas of partial and full-thickness tear in the supraspinatus. Dr. Visotsky
noted that in light of appellant’s failure to respond to cortisone shots, anti-inflammatory
medicine, and a structured rehabilitation program, he recommended proceeding with a left
shoulder arthroscopic rotator cuff repair, subacromial decompression.
In a September 20, 2013 duty status report, Dr. Visotsky indicated that appellant was off
work until surgery. In December 6 and 11, 2013 notes, he stated that she was having increased
pain in her left shoulder with crepitation and popping, and that there was weakness in the
perihomboid area. Dr. Visotsky noted that appellant needed a new series of steroid injections for
her cervical disc disease. He indicated that the imaging studies did reveal a rotator cuff tear.
Dr. Visotsky also noted that appellant will need surgical intervention, specifically left shoulder
arthroscopic surgery, subacromial decompression and rotator cuff repair. He opined that this
was directly related to her employment-related activities and left shoulder injury based on the
temporal sequence and no history of previous comorbidities or inflammatory disease.
Dr. Visotsky indicated that any delay in surgery may lead to protracted impairment and disability
rating. He noted that, with respect to appellant’s neck, she should follow up with the pain clinic,
but that appellant’s neck problems were not related to her employment activities. Dr. Visotsky
indicated both in his medical report and in an accompanying duty status report that appellant
would remain off work until surgery is obtained.
On November 22, 2013 the employing establishment proposed terminating appellant’s
employment, contending that she was absent from her job and failed to provide acceptable
documentation. By letter dated December 28, 2013, it removed appellant from employment
effective that date. The letter noted that appellant would remain on the rolls in a nonpay status
until the disposition of her case.
On February 19, 2014 OWCP informed appellant that it rejected her reasons for not
reporting to the position and provided her 15 additional days to accept and report to the position,
and that, if she did not accept and report to the position during the allotted period, her entitlement

3

to wage-loss and schedule award benefits would be terminated. It noted that her work at East
Bank Club was not a valid reason for refusing the offer.
By decision dated May 19, 2014, OWCP determined that the position offered by the
employing establishment on August 10, 2013 was suitable and within the restrictions provided
by Dr. Visotsky in his October 2, 2012 report. It terminated appellant’s compensation and
schedule award benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
Section 8106(c)(2) of FECA provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured by the employee is not
entitled to compensation.7 It is OWCP’s burden to terminate compensation under section
8106(c) for refusing to accept suitable work or neglecting to perform suitable work.8 The
implementing regulations provide that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such a showing before entitlement to compensation is terminated.9 The Board has
recognized that section 8106(c) serves as a penalty provision as it may bar an employee’s
entitlement to future compensation and, for this reason, will be narrowly construed.10
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to show that the modified
clerk position offered by the employing establishment was suitable and therefore its termination
of appellant’s compensation for refusing such employment was improper.
In an October 2, 2012 report, Dr. Visotsky, appellant’s treating orthopedic surgeon,
limited appellant to pushing, pulling, and lifting 14 to 40 pounds in an eight-hour day. He
opined in this report that appellant could otherwise work eight hours a day, and could work eight
hours a day sitting, walking, standing, reaching, twisting, bending/stooping, and operating a
5

Mohamed Yunis, 42 ECAB 325, 334 (1991); see also J.P., Docket No. 13-1049 (issued August 16, 2013).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

7

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

8

Joyce M. Doll, 53 ECAB 790 (2002).

9

20 C.F.R. § 10.517(a).

10

H. Adrian Osborne, 48 ECAB 556 (1997).

4

motor vehicle. Based on these restrictions, on August 10, 2013, the employing establishment
offered appellant a position as a modified assignment full-time mail processing clerk.
In a letter dated September 5, 2013, OWCP noted that appellant refused to report the
position of modified mail processing clerk. It indicated that it had reviewed the position
description and found that the proposed job was within appellant’s restrictions as set forth by
Dr. Visotsky in his October 2, 2012 report. OWCP gave appellant 30 days to either accept the
position or provide medical evidence for refusing the position.
In response, appellant submitted multiple notes and duty status reports by Dr. Visotsky,
in which he provided more restrictions on appellant’s employment. In his August 13, 2013 duty
status report, Dr. Visotsky restricted appellant to lifting five pounds a day, standing two hours a
day and prohibited bending, stooping, climbing, twisting, fine manipulation and operating
machinery. He also noted that appellant should “avoid key.” Dr. Visotsky also held appellant
off work in the August 13, 2013 note. In the September 20, 2013 duty status report, he indicated
that appellant was off work until surgery for left shoulder arthroscopic rotator cuff repair. In
December 6 and 13, 2013 notes, Dr. Visotsky indicated that appellant’s MRI scan showed a
rotator cuff tear, that appellant would need left shoulder arthroscopic surgery, subacromial
decompression, and rotator cuff repair. He indicated that this surgery was directly related to
appellant’s employment-related activities. Dr. Visotsky indicated that appellant shall remain off
work until surgery. OWCP did not discuss any of these reports.
On February 19, 2014 OWCP informed appellant that it rejected her reasons for not
reporting to the position and indicated that she had 15 additional days to accept the position.
Although it indicated that refusal of the position due to her work at East Bank Club was rejected,
OWCP did not address any of the new medical evidence submitted by appellant.
On May 19, 2014 OWCP determined that the position offered on August 10, 2013 was
suitable and within the restrictions provided by Dr. Visotsky in his October 2, 2012 report.
In finding that the position was suitable, OWCP indicated that the offered position was
within the restrictions set by Dr. Visotsky on October 2, 2012. In reaching this conclusion, it
failed to address Dr. Visotsky’s subsequent medical opinions which indicated that appellant
could not work due to her employment-related shoulder injury. Accordingly, OWCP improperly
terminated appellant’s compensation benefits based on a previous medical report by Dr. Visotsky
which expressed an opinion that he no longer held.
Furthermore, in a suitable work determination, OWCP must consider preexisting and
subsequently acquired medical conditions.11 It did not consider appellant’s neck injury and its
impact on her employment. OWCP did not adequately consider whether appellant’s total
medical condition negatively affected her ability to work the position offered by the employing

11

See Richard P. Cortes, 56 ECAB 200 (2004); see also Y.M., Docket Nos. 14-1050 and 14-1193 (issued
December 24, 2014).

5

establishment.12 The Board has held that all impairments, whether work related or not, must be
considered in assessing the suitability of an offered position.13
Under the circumstances of this case, OWCP did not properly find that appellant refused
suitable work. The Board will reverse the May 19, 2014 decision.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and schedule award benefits under 5 U.S.C. § 8106(c) for refusal of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2014 is reversed.14
Issued: September 22, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

N.W., Docket No. 11-661 (issued July 6, 2012).

13

See Mary E. Woodward, 57 ECAB 211 (2005).

14

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

6

